Case 2:19-cv-06182-DSF-PLA Document 38-3 Filed 02/26/20 Page 1 of 5 Page ID #:1029



   1   Shayla Myers (SBN: 264054)
   2   Romy Ganschow (SBN: 320294)
       LEGAL AID FOUNDATION OF LOS ANGELES
   3   7000 S. Broadway, Los Angeles, CA 90003
   4
       Tel.: (213) 640-3983
       E-Mail: smyers@lafla.org
   5           rganschow@lafla.org
   6
       Attorneys for Gladys Zepeda, Miriam Zamora,
   7   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
       Marquis Ashley, and Ktown for All
   8
   9   Additional Attorneys on Next Page
  10
                                 UNITED STATES DISTRICT COURT
  11
                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13
       JANET GARCIA, GLADYS ZEPEDA,                    )   CASE NO. 2:19-cv-06182-DSF-PLA
  14   MIRIAM ZAMORA, ALI EL-BEY,                      )
                                                       )
       PETER DIOCSON JR, MARQUIS
  15
       ASHLEY, JAMES HAUGABROOK,
                                                       )   DECLARATION OF NICHOLAS
                                                       )
                                                       )   PRICE
  16   individuals, KTOWN FOR ALL, an
       unincorporated association;                     )
  17   ASSOCIATION FOR RESPONSIBLE                     )
                                                       )
  18   AND EQUITABLE PUBLIC                            )
       SPENDING, an unincorporated                     )
  19   association                                     )
                          Plaintiff(s),                )
  20                                                   )
                     vs.                               )
  21                                                   )
                                                       )
  22   CITY OF LOS ANGELES, a municipal                )
       entity; DOES 1-7,                               )
  23                     Defendant(s).                 )
                                                       )
  24
  25
  26
  27
  28



       _________________________________________________________________________________________________
                                 DECLARATION OF NICHOLAS PRICE
Case 2:19-cv-06182-DSF-PLA Document 38-3 Filed 02/26/20 Page 2 of 5 Page ID #:1030



   1   Catherine Sweetser (SBN: 271142)
   2   Kristina Harootun (SBN: 308718)
       SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
   3   11543 W. Olympic Blvd.,
   4
       Los Angeles, CA 90064
       Tel.: (310) 396-0731
   5   Email: csweetser@sshhlaw.com
   6
              kharootun@sshhlaw.com

   7   Attorneys for Plaintiffs.
   8
       Benjamin Allan Herbert (SBN: 277356)
   9   William L. Smith (SBN: 324235)
       KIRKLAND & ELLIS LLP
  10
       555 S. Flower St., Los Angeles, CA 90071
  11   Tel.: (213) 680-8400
       Email: benjamin.herbert@kirkland.com
  12
               william.smith@kirkland.com
  13
       Attorneys for Plaintiffs Ktown for All, Ali El-Bey,
  14
       Peter Diocson Jr., Marquis Ashley, Association for Responsible
  15   and Equitable Public Spending, and Janet Garcia.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



       _________________________________________________________________________________________________
                                   DECLARATION OF NICHOLAS PRICE
Case 2:19-cv-06182-DSF-PLA Document 38-3 Filed 02/26/20 Page 3 of 5 Page ID #:1031




                      DECLARATION OF NICHOLAS PRICE
            1.     My name is Nicholas Price. I have personal knowledge ofthe
     facts contained in this declaration, and if called to testify, I could and would
      testify competently as to the truth ofthe facts in this declaration.
            2.     I am the treasurer of Koreatown for All, one ofthe plaintiffs in
     this case. I have been in the organization since its formation.
            3.     Around 10:00am on February 24, 2020, I was on my way to a
      meeting with three people to talk about the Bridge Home Shelter that was
      being built in the neighborhood. I got a call from a neighbor who lives in
     Koreatown and knows our work. He notified me that Sanitation was
      conducting a clean-up at 4th and Vermont that would impact one of the
      unhoused residents that our organization serves, Kahn. He resides on Shatto
     Place in between 4th Street and 6th Street. His shelter is typically set up on
      the grassy parkway between the sidewalk and the street.
            4.     Kahn is in a wheelchair. He is one ofthe residents our
      organization serves. We have worked with him for as long as we have been
      formed.
            5.     When we heard about the sweep, another Ktown for All
      member, Nic Emmons,and I immediately went to Shatto Place to assist
      Kahn. We arrived at Shatto Place around 10:15am. We met the three people
      I was supposed to meet, and instead of talking about the Bridge Home
      Shelter in Koreatown, we monitored the sweep.
            6.     When we arrived at Shatto Place, Sanitation employees were
      conducting a cleanup on 4th Street, west of Shatto Place. Kahn and the
      person who called us started packing up Kahn's belongings to move them
      out of the way ofthe cleanup. When we got there, we began helping to pack
      up Kahn's belongings.


                                                  i
                              DECLARATION OF NICHOLAS PRICE
Case 2:19-cv-06182-DSF-PLA Document 38-3 Filed 02/26/20 Page 4 of 5 Page ID #:1032




            7.     About five minutes after we arrived at Shatto Place,two LAPD
      officers and around 6 or 7 Sanitation employees arrived on Shatto Place. I
      saw the name tags on the LAPD officers' uniforms, which identified the two
      ofthem as Officer Lucero and Officer Kim. The sanitation workers were
      wearing white with yellow reflective vests saying "CARE".
            8.     When the sanitation workers arrived, they began picking up
      items that were still on the ground. Officer Lucero told us we needed to
      leave the area.
            9.     The neighbor who called us asked the city workers for more
      time for Kahn to finish packing up his belongings but the LAPD officer said
      no. The neighbor then asked if he could move some of Kahn's items out of
      the area, and Nic asked if he could carry the pallets out of the area. The
      Sanitation workers said no, that Kahn's items were bulky items and they
      couldn't take them. The sanitation worker also told us that Kahn could take
      only what would fit within a 60 gallon trash bag.
            10.    The other people at the cleanup also tried to convince the city
      workers to let Kahn take more of his belongings, but the LAPD officers told
      us to leave. I tried to explain that Kahn was in a wheelchair and he needed
      more time, but they would not give him more time. The sanitation worker
      told us again said that some of Kahn's belongings were bulky items that
      would not fit in a 60 gallon container. He pointed to the pallets and a foam
      cushion that Kahn uses to sleep on. The foam cushion was about 2 inches
      thick and covered in fabric. It was pliable. We had intended to roll it up and
      move it out ofthe way, but the sanitation worker told us that it was too large
      because it couldn't fit in the 60 gallon container, and that was the law.
            11.    Nic, who was videotaping the interaction, tried to reason with
      the sanitation worker to convince him to let Kahn keep some of his
      belongings. The sanitation workers would not let Kahn keep any of his

                                                2

                             DECLARATION OF NICHOLAS PRICE
Case 2:19-cv-06182-DSF-PLA Document 38-3 Filed 02/26/20 Page 5 of 5 Page ID #:1033




     bulky items, but the sanitation worker then told us that we could pack up
     Kahn's smaller belongings in two coolers that Kahn had with him. While
     we were putting items into the coolers, Sanitation began throwing away the
     belongings that Sanitation identified as "bulky items," including the foam
     cushion and the three pallets that Kahn uses to keep himself off of the
     ground.
            12.   Officers Kim and Lucero again began demanding that we leave.
      We moved about ten feet away from the cleanup area. The sanitation
      workers threw away everything that was left in the area and then left.


     I declare under penalty of perjury that the foregoing is true and correct.


     Executed on February 24, 2020 in Los Angeles, California


                                               2
                                             Nicholas Pi4 e




                                                3

                            DECLARATION OF NICHOLAS PRICE
